Citation Nr: 0722359	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2000, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  In December 
2000, the Board remanded the matter for additional 
evidentiary development.  In a September 2004 decision, the 
Board denied service connection for a gastrointestinal 
disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in July 2005, the 
veteran's former attorney and a representative of VA's 
General Counsel filed a joint motion for remand.  

In a July 2005 order, the Court granted the motion, vacated 
the Board's September 2004 decision, and remanded the matter 
to the Board for further development and readjudication.  

In March 2006, the Board remanded the case in compliance with 
the joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing in April 2007.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


The veteran should be scheduled for a Travel 
Board Hearing in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



